Citation Nr: 1622259	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1977 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the proceeding is of record. 

The Board previously remanded this matter for development in June 2015.

Since the agency of original jurisdiction (AOJ) last considered the appeal the Veteran submitted additional evidence.  As the Veteran did not request in writing that the AOJ initially review the evidence, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

A lumbar spine disability was not shown in service and the most probative evidence fails to link any current lumbar spine disability to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2011. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs   a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Agency of Original Jurisdiction requested the Veteran's completed service personnel records, and a VA medical opinion was obtained.  Additionally, by letter dated in June 2015 the AOJ asked the Veteran to submit medical records or to complete an authorization form to permit VA to request treatment records from a private physician.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it   in those circumstances where he may or should have information that is essential   in obtaining the putative evidence.").  Accordingly, the Board finds that there has  been substantial compliance with the prior remand instructions and no further  action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Evidence of continuity of symptomatology from the time of service until   the present is required where the chronicity of a chronic condition manifested    during service either has not been established or might reasonably be questioned.     38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



The Veteran essentially contends that he sustained a low back injury in service during a parachute jump at jump school, in which he hit the ground and heard his back snap, ultimately resulting in his current diagnosis of degenerative disc disease (DDD). 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with DDD of the lumbar spine or any back condition.  In this regard, the Veteran specifically alleges that his low back injury occurred while serving in the military as a parachutist.  He states that there is no other reason for his back pain except for the fact that he was jumping out of airplanes and that he did not seek treatment while in service because he did not want to be taken off jump status.  The Veteran reported that he participated in five parachute jumps while in service  and the last one being in 1978.  The June 1982 separation examination notes that     the Veteran's spine was normal, and in a concurrent report of medical history, he denied experiencing recurrent back pain.  He also denied arthritis, rheumatism, bone or joint deformity, and lameness.  In fact, the Veteran reported that he was in good health.

After service, the Veteran indicated that he sought treatment for low back pain from   a chiropractor in 1998 while he was in South Africa.  In July 2004, the Veteran was seen for chronic back pain and spasms by a private chiropractor.  The chiropractor noted that due to the severity of his condition and his ongoing treatments that he should be given special consideration for absence of jury duty.  The diagnosis was degenerative joint disease of the lumbar spine.  Treatment records from as early as April 2011 show complaints of low back pain and indicated that the Veteran had a history of chronic back pain.  The Veteran reported that he that he had been taking Gabapentin for many years to help treat his back pain.  Additionally, the Veteran indicated that he was unaware that he could seek disability benefits from the       VA.  In April 2012, the Veteran sought treatment from a VA anesthesiologist in connection with his claim for service connection and began receiving L4-5 lumbar epidural steroid injections every few months.  A March 2014 VA treatment record noted that the Veteran was being seen for low back pain caused by recent trauma.  

As there is no medical evidence showing arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran was afforded a VA examination in October 2011 in support for his claim for service connection.  At that time, the Veteran reported that he had continued to have constant low back pain since 1978 when he landed hard and his back popped from a night jump. He indicated that he was not seen by medical and no treatment was done.  The examiner opined that there were no service treatment records to indicate a back injury and the separation examination and aviation qualification examination  did not document any back problems.  Further, the examiner stated that the first documentation of back problems was from 2004 and that it was less likely than not that his current back complaints were incurred in the military.

Following remand another VA opinion was obtained in June 2015.  The examiner opined that the Veteran's current lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury.  In support of the opinion, the examiner discussed the Veteran's history with his participation in 5 parachute jumps and how the Veteran did not seek medical attention for his back during his entire time during service or for years thereafter.  The examiner elaborated that review of imaging of the back showed progression in recent years with degeneration and aging with anterolisthesis occurring after 2011.  Additionally, he stated that degenerative changes were noted on a CT scan in 2012 but no indication of a previous traumatic event.  The examiner noted that, following service, the Veteran worked for many years doing physically demanding work and that this work accompanied with first genetics, aging and smoking were likely the causes of his back problems.  Moreover, the examiner stated that the indication of previous demanding work or instances of back pain   due to work/acute strains (barring severe trauma of fractures or similar-meaning hospitalization), have no indications of causing back problems of disability in the future.  Thus, the examiner concluded that there was no evidence to support a disability of the spine originating during active duty service.  

In September 2015, the Veteran's chiropractor provided an opinion that the Veteran's spinal injuries are consistent with those commonly seen after significant impact injuries such as car accidents, falling off a house or ladder, impact landing on parachute jumps, etc.  He stated that due to the Veteran's case history it appears very likely that his impact type injuries were the landing forces involved in parachute training.  He stated these types of injuries do not spontaneously occur. 

After review of the record, the Board finds that the most probative evidence is against a finding that the Veteran's current back condition is related to service.

Regarding the only positive medical opinion of record, provided in September 2015, the chiropractor did not address the normal spine findings on the separation examination and the Veteran's denial of any back problems at separation, or the length of time between service and diagnosis.  As the opinion was not based on a complete factual history, the Board affords it less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Conversely, the VA examiner considered the evidence in the claims file and         the Veteran's report of the injury and his treatment history.  Importantly, the examiner provided an adequate rationale for the conclusion reached, which  included consideration of radiological findings over the years.  Thus, the Board finds the VA opinion to be highly probative.  Id.   

The Board has considered the Veteran's assertions regarding having problems with his back ever since the parachuting injury in service.  In this regard, the Veteran currently maintains that his back disability began during service following a bad landing jumping out of a plane.  The service treatment records did not document medical treatment for a back injury in service and the Veteran stated during the June 2014 hearing that he did not seek treatment because he had not "gone downhill that much" and he did not want to be taken off jump status.  Moreover, the Veteran    did not report any spinal problem during his separation examination and, in fact, denied recurrent back pain on the June 1980 report of medical history prepared in conjunction with his separation examination.  He reports he did not seek treatment for any back condition until 1998 (16 years after service) but stated there are no records available for this treatment.  Notably, the first documentation of treatment is from 2004 and during that time the Veteran did not mention an injury from service.  

The Board has also considered the buddy statements submitted, which generally describe knowledge of the Veteran having progressive back problems and the current impairment.  Some of the letters also note that the Veteran advised them   the condition is related to parachute jumping during service.  However, none of the authors indicate knowing the Veteran during service or during the year following discharge from service; rather, one person noted knowing the Veteran for 2 years, one since 2001, and two in-laws who have known the Veteran for 25 and 27 years (e.g. since around 1986).    

Based on the foregoing, the Board finds the Veteran's reports of continuous back problems during and since service and the buddy statements to be less persuasive than service treatment records, the normal examination at separation, and the Veteran's own denial of recurrent back problems on the June 1982 report of medical history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006)  (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, while the Veteran, his friends and family may believe that his current lumbar spine disability is related to service, as lay persons, they have not shown that they has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence       to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way  related to his current disability is also a matter that also requires medical expertise   to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the lay opinions regarding the etiology of the Veteran's current lumbar spine disability are not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the assertions of the Veteran, his friends, and family. 

In view of the foregoing, the Board finds that the most probative evidence of record is against a finding that the Veteran's current lumbar spine disability is related to his active service.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a lumbar spine disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


